EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 1		replace “the volatile” with “a volatile”
Claim 1, line 5		replace “ppm(VOC, VDA277)” with “ppm (VOC, VDA277)” 
Claim 1, line 16	replace “the Vicat” with “a Vicat”

 
Claim 4, line 23	replace “the Vicat” with “a Vicat”
 

Claim 6, line 1		replace “the gas” with “a gas”

Claim 11, line 2	replace “the gas” with “a gas”




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-14 and 16-18 are allowed.
The present invention is drawn to a process for reducing a volatile organic compound content of granular plastomers having a density of equal to or lower than 883 kg/m3 and a MFR2 (ISO 1133, 2.16 kg, 190 ºC) of 100.0 g/10 min or lower to below 65 ppm (VOC, VDA277), the process comprising the steps of providing a granular raw plastomer in a treatment vessel, the granular raw plastomer having a density of equal to or lower than 883 kg/m3 and a MFR2 (ISO 1133, 2.16 kg, 190 ºC) of 100.0 g/10 min or lower and a volatile organic compound content (VOC, VDA277) of above 150 ppm, subjecting said granular raw plastomer to a gas flow within a range of 30 m3/(h.t) to 150 m3/(h.t) for an aeration time of less than 96 hours, whereby the gas has a minimum temperature of at least 26 ºC measured at a gas inlet of the treatment vessel and a maximum temperature of 4 ºC below a Vicat temperature (10 N, ISO 306) of the granular raw plastomer or 35 ºC measured at the gas inlet of the treatment vessel, whichever value is lower, and recovering the granular plastomer. 
See claims for full details.

Subject of claims is patentably distinct over references cited previously and over references cited in the accomapanying PTO-892.  None of the references teaches subject of instant claims. 
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 2, 2021